             Case:20-01947-jwb         Doc #:320 Filed: 09/18/2020      Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

In re:
                                                            Chapter 11
                                   1
BARFLY VENTURES, LLC, et al,                                Case No. 20-01947-jwb
                                                            Hon. James W. Boyd
                       Debtors.
                                                            Jointly Administered

______________________________________/

ORDER GRANTING DEBTORS’ MOTION TO SHORTEN OBJECTION PERIOD AND
FOR EXPEDITED HEARING REGARDING DEBTORS’ MOTION TO EXTEND TIME
 WITHIN WHICH UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
                  MAY BE ASSUMED OR REJECTED

         This matter comes before the Court on Debtors’ Motion to Shorten Objection Period and

for Expedited Hearing Regarding Debtors’ Motion to Extend Time Within Which Unexpired

Leases of Nonresidential Real Property May be Assumed or Rejected (the “Motion to Shorten”).

The Motion to Shorten seeks to reduce the period of time parties in interest have to object to the

Debtors’ Motion to Extend Time Within Which Unexpired Leases of Nonresidential Real

Property May be Assumed or Rejected (the “Extension Motion”), separately filed by Debtors,

and to hold an expedited hearing on the Extension Motion.




1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
Restaurant Saloon)(4255).
                Case:20-01947-jwb      Doc #:320 Filed: 09/18/2020       Page 2 of 3




         The Court has reviewed the Motion to Shorten and finds that a hearing is unnecessary.

The Motion to Shorten sufficiently demonstrates cause for reducing the period for parties in

interest to object to the Extension Motion as required by Fed. R. Bankr. P. 9006(c) and LBR

9013(h).

         NOW, THEREFORE, IT IS HEREBY ORDERED:

         1.       The Motion to Shorten is granted.

         2.       A hearing on the Extension Motion is September 25, 2020 at 10:00 a.m. (Eastern

Time).

         3.       Objections to the Extension Motion, if any, must be filed and served on proposed

counsel to the Debtors on or before September 24, 2020 at 1:00 p.m. (Eastern Time).

         4.       The hearing will be conducted by videoconferencing using the Zoom Cloud

Meeting Program/App. Any party or attorney who wishes to appear at the hearing must register

by no later than September 24, 2020 at 1:00 p.m. Eastern time. Information about registration

is       available      on     the      Court’s       website   under      Covid-19      Notices,

https://www.miwb.uscourts.gov/covid-19-notices. Parties who have already registered with the

Court for the sale hearings scheduled for August 27, 2020 and September 15 hearing, do not

need to re-register.

         5.       On or before September 21, 2020, Debtors must serve the Extension Motion and

this Order on (a) the Office of the United States Trustee for Region 9; (b) counsel to the

Committee; (c) counsel to the Prepetition Secured Lender; (d) landlords who are counter-parties

to Debtors’ Unexpired Leases; and (e) parties who have requested notice or otherwise appeared

in this case.
               Case:20-01947-jwb       Doc #:320 Filed: 09/18/2020          Page 3 of 3




          6.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

                                          END OF ORDER

 Order prepared and submitted by:
 WARNER NORCROSS + JUDD LLP
 Elisabeth M. Von Eitzen (P70183)
 1500 Warner Building
 150 Ottawa Avenue, NW
 Telephone: (616) 752-2418
 evoneitzen@wnj.com
 Counsel to the Debtors
 20691281-1




IT IS SO ORDERED.

Dated September 18, 2020
